DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 16-24, and SEQ ID NOs: 141, 25, and 322 in the reply filed on 08/06/2021 is acknowledged.
Claims 10-15 and 25-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/06/2021.

Claim Status
	Claims 1-7, 9, and 16-24 are examined in the following Office action. 
	Claims 8, 10-15, and 25-34 are withdrawn from consideration as being drawn to a non-elected invention and species. 

Improper Markush Groups
	Claims 6, 7, and 9 are rejected under the judicially-created basis that it contains an improper Markush grouping of alternative. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The 
	Claims 6 and 9 are directed to 5’-UTRs and an associated R-motif sequence. While the R-motif sequences share a high propensity of purines, the 5’-UTRs do not share any structural similarities. The specification states that the R-Motif sequences are found within the 5’UTR and work together to alter translational efficiency. However, the sequences listed in table 2 are highly divergent. Thus, there are no substantial structural features, either in the 5’UTR or the R-motif sequence, that lead to a common use. 
	Claim 7 is directed to a variety of uORF. There are no structural features that are common to these uORFs. 
	In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 USC 134 and 37 CFR 41.31 (a)(1).

Specification
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, and 16-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a construct comprising upstream open reading frames of TBF1 (uORFs TBF1) and bZIP11 (uORFs bZIP11), does not reasonably provide enablement for a DNA construct comprising any 5’ regulatory sequence and an R-motif.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The specification teaches that a 5’ regulatory sequence is one that “may, when DNA, be transcribed and may or may not, when RNA, be translated.” The specification teaches that an R-
The specification also teaches a 5’-UTRs containing high regions of arginine rich regions. Applicant states that in 15 of the 20 tested 5’ UTRs, elf18-mediated translational efficiency (TE) increase was confirmed. However, when R-motifs are deleted only 11 of them showed increased TE while two displayed decreased TE relative to WT controls. See page 68. 
The specification teaches that TBF1 contains both a uORF and an R-Motif where the effect on translation is both additive and controlled through distinct mechanisms. See page 69.
The specification uses global transcriptome, translatome, and translation efficiency profiles combined with screening transcripts for the presence of uORFs. The specification identifies transcriptional efficiency UTRs and uORF sequences after challenge with elf18, a PAMP protein that stimulates plant defense response. 
The specification posits but fails to provide any teaching that any of the sequences listed in Table 1, for example, result in any function. The specification states “for these 36 genes, the antagonism between uORF translation and mORF translation may explain the observed TE chances in response to elf18…” The specification concludes this to be the case because of previous work with TBF1. See page 30. However, there is no evidence either in the prior art or the instant specification that the features of TBF1 are generalizable. Instead, the specification relies upon correlation of a hypothesized structure to correlated changes in translational efficiency. As shown by the specification above, the mere presence of a 5’ UTR with a high proportion of purines (R-motif) does not guarantee changes in translational efficiency, for example. The specification certainly fails to teach the full scope of 5’ regulatory sequences and R-motifs how to use the full scope of sequence encompassed in any material way. 

Given the data provided in the specification, the fact that the mere presence of an uORF is not predictive of any specific function, the skilled artisan would not recognize that Applicant has enabled the full scope of “5’ regulatory molecules” and “R-motifs,” especially in light of the definitions set forth in the instant specification. For example, the specification does not teach how to use 5’ regulatory molecules from one gene and R-motifs from another. Applicant relies on indirect, bioinformatics-based methods to correlate function of a uORF and R-motifs without demonstrating any specific activity for these identified uORFs and R-motifs in non-native contexts. Furthermore, McGillivray demonstrates that even bioinformatics driven data sets only provide a starting point for other researchers to investigate uORF function. Thus, given the large proportions of uORFs and the varieties in function of uORFs, the skilled artisan would not recognize that Applicant has broadly enabled the scope of the invention claimed. 
Indefiniteness
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7, 9, and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed to 5’ regulatory sequences or variants thereof. The term “variant” is not defined by the specification and the ordinary artisan would be unable to ascertain the metes and bounds of the claimed invention. The specification states that variants may be defined as a polynucleotide sequence having at least one 50% sequence identity. Alternatively, the term variant may include any 5’ regulatory sequence or any regulatory sequence, generally. Given the competing definitions, the metes and bounds of the claimed invention cannot be determined. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 16, 18-21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahmani et al (Plant Physiology, 2009, 150: 1356-1367).
	The claims are directed to a DNA construct comprising a heterologous promoter operably linked to a DNA polynucleotide encoding an RNA transcript comprising 5’ regulatory sequence 
	The claims are directed to the DNA construct comprising a plant promoter. The claims are further directed to a vector in a plasmid. The claims require a plant cell comprising the DNA construct. 
	Rahmani teaches their DNA construct operably linked to the 35S promoter, comprising a 5’ regulatory sequence comprising an R-motif sequence. See Figure 2. The DNA construct comprises a plant promoter, a 5’-regulatory region, and an insert site downstream of fLUC. Rahmani teaches the presence of multiple R-motifs in Figure 2A. Rahmani teaches that these constructs were placed into Arabidopsis cells, vectors, and plasmids. See page 1364. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rahmani et al (Plant Physiology, 2009, 150: 1356-1367) as applied to claims 1-7, 9, 16, 18-21, and 23  above, and further in view of Laing et al (US 20160130597)
The teachings of Rahmani have been discussed above. Rahmani does not teach an inducible plant promoter or a tobacco plant comprising the DNA construct. 
Laing teaches the use of inducible promoters to regulate expression of their construct. See paragraph 0322. Laing teaches a tobacco plant comprising their construct. See Example 1. 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to modify the teachings of Rahmani to control activity of a heterologous protein, such as luciferase, using an inducible promoter in a tobacco plant. One of ordinary skill in the art would have been motivated to make such a modification because both Rahmani and Laing are directed towards manipulating translation of a protein using a uORF. The substitution of one promoter element or one plant for another is the substitution of functional equivalents, especially absent evidence to the contrary or any unexpected results. Laing teaches that promoters are a design choice and depends on the desired expression and that those skilled in the art would be able to select promoters that are suitable for use in modifying and modulating plant traits using genetic construct comprising the sequences of the invention. See paragraph prima facie obvious to utilize the sequences in Rahmani or Laing in various plants, including tobacco plants. One of ordinary skill in the art would have had a reasonable expectation of success generating the claimed construct for use in a separate plant because the combination of Rahmani and Laing demonstrate that the knowledge with respect to molecular cloning was extremely high at the time the invention was effectively filed. 
Conclusion
	No claim is allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN UYENO/
Primary Examiner, Art Unit 1662